In a matrimonial action in which the defendant husband had been granted a judgment of divorce, defendant appeals from stated portions of an order of the Supreme Court, Kings County (Duberstein, J.), dated June 3, 1980, which, inter alia, granted plaintiff’s motion for a money judgment for arrears and denied portions of his cross motion. Order reversed insofar as appealed from, without costs or disbursements, and case remitted to Special Term for the holding of an evidentiary hearing and the making of a new determination based on the court’s findings after such hearing. The issues raised should not have been determined without a hearing. Damiani, J.P., Titone, Mangano and Gibbons, JJ., concur.